ACCEPTED
                                                                                                        03-14-00340-CV
                                                                                                               4517188
                                                                                              THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                   3/16/2015 4:04:14 PM
Alfred Herrera*                                                                                       JEFFREY D. KYLE
Jim Boyle-Of Counsel*                                                                                            CLERK
Felipe Alonso III
Jason Wakefield           March 16, 2015
                                                                                      FILED IN
                          via e-Filing                                         3rd COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                               3/16/2015 4:04:14 PM
                          Jeffrey D. Kyle
                                                                                 JEFFREY D. KYLE
816 Congress Ave.         Clerk of the Court                                           Clerk
                          P.O. Box 12547
Suite. 1250 Austin,
                          Austin, Texas 78711-2547
Texas 78701
                          Re: Court of Appeals Number:         03-14-00340-CV
512-474-1492 (p)              Trial Court Case Number:         D-1-GN-13-001238
512-474-2507 (f)
                          Style: CPS Energy, Time Warner Cable Texas LLC, and Southwestern Bell
www.herreraboylelaw.com
                                 Telephone Company d/b/a AT&T//Cross-Appellant, Public Utility
                                 Commission of Texas v. Appellee, Public Utility Commission of
                                 Texas//Cross-Appellee, CPS Energy, Time Warner Cable Texas
                                 LLC and Southwestern Bell Telephone Company d/b/a AT&T

                          Dear Mr. Kyle:

                              As lead counsel for Appellant CPS Energy (“CPS Energy”) I am
                          writing in response to the Court’s March 12, 2015 letter regarding oral
                          argument. I will present oral argument on behalf of Appellant CPS
                          Energy.

                          Respectfully submitted,


                           /s/ Alfred R. Herrera
                          Alfred R. Herrera
                          State Bar No. 09529600
                          aherrera@herreraboylelaw.com



                          cc: Counsel of Record




Board Certified in
Administrative Law
by the Texas Board of
Legal Specialization
                          CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing Letter was
served upon all parties listed below in accordance with local rules of Travis
County, Texas, the Texas Rules of Civil Procedure, and the Texas Rules of
Appellate Procedure on this the 16th day of March, 2015.


                                            By: /s/Alfred R. Herrera
                                                Alfred R. Herrera

                               LIST OF PARTIES

                    PARTIES AND ATTORNEYS FOR
           Trial Court Case No. D-1-GN-13-001238 (Consolidated)
                  Third Court of Appeals 03-13-00340-CV
Counsel for Public Utility Commission     Counsel for CPS Energy:
of Texas:
                                          Alfred R. Herrera
Douglas Fraser                            Felipe Alonso III
Kellie E. Billings-Ray                    Sean Farrell
Office of the Attorney General            HERRERA & BOYLE, PLLC
P.O. Box 12548, Capitol Station           816 Congress Avenue, Suite 1250
Austin, Texas 78711-02548                 Austin, TX 78701
Phone: (512) 463-2012                     Phone: (512) 474-1492
Fax: (512) 457-4610                       Fax: (512) 474-2507
douglas.fraser@texasattorneygeneral.gov   aherrera@herreraboylelaw.com
kellie.billings-                          falonso@herreraboylelaw.com
ray@texasattorneygeneral.gov              sfarrell@herreraboylelaw.com

Counsel for CPS Energy:                   Counsel for AT&T Texas:

Patricia Ann Garcia Escobedo              Paul A. Drummond
Curt D. Brockmann                         Natalie L. Hall
CPS Energy                                AT&T Legal Department
145 Navarro                               1010 N. St. Mary’s, 14th Floor
P.O. Box 1771                             San Antonio, Texas 78215
San Antonio, TX 78296                     Phone: (210) 351-4830
Phone: (210) 353-5689                     Fax: (210) 886-2127
Fax: (210) 353-6832                       paul.drummond@att.com
paescobedo@cpsenergy.com                  natalie.hall@att.com
cdbrockmann@cpsenergy.com
Counsel for AT&T Texas:             Counsel for AT&T Texas:

Michael T. Sullivan                 Joseph E. Cosgrove, Jr.
Mayer Brown LLP                     Katherine C. Swaller
71 S. Wacker Drive                  Thomas Ballo
Chicago, IL 60606                   AT&T Legal Department
Phone: (312) 782-0600               816 Congress Avenue, Suite 1100
Fax: (312) 706-8689                 Austin, Texas 78701
msullivan@mayerbrown.com            Phone: (512) 457-2304
                                    Fax: (512) 870-3420
                                    joseph.cosgrove.jr@att.com
                                    katherine.swaller@att.com
                                    thomas.ballo@att.com

Counsel for Time Warner Cable Texas Counsel for Time Warner Cable
LLC:                                Texas LLC:

Valerie P. Kirk                     J.D. Thomas
Melissa Lorber                      Paul A. Werner
Enoch Kever PLLC                    Sheppard Mullin Richter & Hampton
600 Congress Avenue, Suite 2800     LLP
Austin, Texas 78701                 1300 I Street, N.W.
Phone: (512) 615-1200               11th Floor East
Fax: (512) 615-1198                 Washington DC 20005
vkirk@enochkever.com                Phone: (202) 218-0000
mlorber@enochkever.com              Fax: (202) w218-0020
                                    dthomas@sheppardmullin.com
                                    pwerner@sheppardmullin.com